Case 5:19-cv-02083-JGB-SHK Document 34 Filed 07/17/20 Page 1 of 13 Page ID #:280



   1 John Burton, State Bar No. 86029
     jb@johnburtonlaw.com
   2 THE LAW OFFICES OF JOHN BURTON
     128 North Fair Oaks Avenue
   3 Pasadena, California 91103
     Telephone: (626) 449-8300
   4 Facsimile: (626) 449-8197
   5 Attorneys for Plaintiff Tracy Alves, Individually and as
     Successor in Interest for Kevin R. Niedzialek, Deceased,
   6
   7
   8
                              UNITED STATES DISTRICT COURT
   9
                             CENTRAL DISTRICT OF CALIFORNIA
  10
  11    TRACY ALVES, Individually and as              Case No. 19-CV-02083-JGB (SHKx)
  12    Successor in Interest for KEVIN R.
        NIEDZIALEK, deceased,                         FIRST AMENDED COMPLAINT
  13                                                  FOR DAMAGES:
                      Plaintiff,
  14                                                  1.     42 U.S.C. § 1983
               v.
  15                                                  2.     Cal. Civ. Code § 52.1
        RIVERSIDE COUNTY,
  16    RIVERSIDE SHERIFF’S                           3.     Assault and Battery
        DEPARTMENT, SHERIFF-
  17    CORONER CHAD BIANCO,                          4.     Police Negligence
        DEPUTY SONIA GOMEZ,
  18    DEPUTY BRIAN KEENEY, and                      DEMAND FOR JURY TRIAL
        DOES 3-10,
  19                  Defendants.
  20
  21
  22                                       JURISDICTION
  23         1.     Plaintiff Tracy Alves brings this action pursuant to 42 U.S.C. § 1983, and
  24 under the Fourth and Fourteenth Amendments to the United States Constitution.
  25 Accordingly, jurisdiction is founded upon 28 U.S.C. §§ 1331 and 1343(a)(3) and (4).
  26 Plaintiff alleges state-law theories of recovery that are so related to the federal claims as
  27 to form part of the same case and controversy, and therefore invokes the supplemental
  28 jurisdiction of this Court pursuant to 28 U.S.C. § 1367.
Case 5:19-cv-02083-JGB-SHK Document 34 Filed 07/17/20 Page 2 of 13 Page ID #:281



   1                                          PARTIES
   2         2.     The Decedent is Kevin Robert Niedzialek, who died at age 34 without any
   3 living parent, spouse or issue. Plaintiff is Decedent’s sole surviving sibling and therefore
   4 is his sole heir and has standing to assert the wrongful death claims alleged herein. She
   5 sues individually and as her brother’s successor in interest. She filed the required
   6 Declaration pursuant to Cal. Civ. Code § 377.32 with the initial complaint.
   7         3.     Defendant County of Riverside is a government entity operating pursuant
   8 to the general laws of California. Defendant Riverside Sheriff’s Department (RSD) is a
   9 public agency subject to suit.
  10         4.     Defendant Chad Bianco is the Sheriff-Coroner of Riverside County.
  11         5.     Defendants Sonia Gomez and Brian Keeney are RSD deputy sheriffs.
  12 They were sued in the Complaint as Does 1 and 2.
  13         6.     Does 3 to 10 are unnamed because their identities have yet to be ascertained.
  14         7.     Each Doe defendant acted under color of law and within the scope of his
  15 or her agency and employment for Defendants County and RSD, and in some manner
  16 contributed to the death of Decedent, or otherwise caused the deprivation of
  17 Decedent’s rights and other harm as alleged below.
  18         8.     Plaintiff is informed and believes and thereon alleges that each Defendant
  19 was at all material times an agent, servant, employee, partner, joint venturer, co-
  20 conspirator, and/or alter ego of the remaining Defendants, and in doing the acts and
  21 omissions alleged, was acting within the course and scope of those relationships.
  22 Plaintiff is further informed and believes and thereon alleges that each of the
  23 Defendants herein gave consent, aid, and assistance to each of the remaining
  24 Defendants, and ratified and authorized the acts or omissions of each Defendant as
  25 alleged. At all material times, each Defendant was jointly engaged in tortious activity
  26 and an integral participant in the conduct described herein, resulting in the deprivation
  27 of Plaintiff’s and Decedent’s constitutional rights and other harm.
  28

                                                  -2-
Case 5:19-cv-02083-JGB-SHK Document 34 Filed 07/17/20 Page 3 of 13 Page ID #:282



   1          9.     Plaintiff bring these claims pursuant to Cal. Civil Proc. Code §§ 377.20 et
   2 seq. and §§ 377.60 et seq., which provide for survival and wrongful death actions and
   3 are incorporated into the § 1983 claims through 42 U.S.C. § 1988. Plaintiff also brings
   4 her claims individually and on behalf of Decedent on the basis of 42 U.S.C. § 1983, the
   5 Fourth and Fourteenth Amendments to the United States Constitution, Cal. Civ. Code
   6 § 52.1, and other provisions of federal and state civil-rights law. Plaintiff bring these
   7 claims as a Private Attorney General to vindicate not only her rights and those of
   8 Decedent, but others’ civil rights of great importance.
   9                 EXHAUSTION OF ADMINISTRATIVE REMEDIES
  10          10.    Prior to retaining counsel, Plaintiff timely filed a governmental tort claim
  11 with the County pursuant to Cal. Gov’t Code § 910. The claim was denied on August
  12 23, 2019, and this action is timely filed within all applicable statutes of limitation.
  13 Plaintiff timely filed an amended claim through counsel that has been pending more
  14 than 45 days. Plaintiff fully exhausted her administrative remedies as to all state claims.
  15                                             FACTS
  16          11.    Plaintiff and Kevin are siblings. In part because both their parents and the
  17 third sibling passed away, they were extremely close. Plaintiff and her husband have a
  18 blended family of seven children. Kevin was very much a part of that nuclear family
  19 unit, and was highly involved with their children’s lives. Plaintiff functioned somewhat
  20 as a parental figure for Kevin, and they loved each other immensely.
  21          12.    In the past Kevin struggled with substance abuse, on and off. For the last
  22 two years of his life he lived clean and sober. Plaintiff is informed and believes that
  23 Kevin relapsed a few days before his death by using methamphetamine. Plaintiff alleges
  24 that the relapse was not a proximate cause of his death, and would not have affected
  25 their relationship, as he had in the past demonstrated the ability to abstain.
  26          13.    When the relapse happened, Kevin was staying temporarily with a friend
  27 he knew from recovery meetings at Apartment 27A in a complex located at 42200
  28 Moraga Road in Temecula, California. During the early afternoon of July 29, 2019,

                                                    -3-
Case 5:19-cv-02083-JGB-SHK Document 34 Filed 07/17/20 Page 4 of 13 Page ID #:283



   1 Kevin sustained a large laceration on his head, apparently while inside the apartment.
   2 The wound bled profusely. Plaintiff does not know the cause of this injury, but is
   3 informed and believes that Kevin may have had an accident or been the victim of an
   4 assault and battery. The impact may have caused a serious concussion that adversely
   5 affected Kevin’s cognition and behavior during his interaction with the deputies. The
   6 wound, though bloody and severe enough to require immediate medical attention, was
   7 not life threatening and did not cause this death.
   8         14.    Starting shortly after 2:10 p.m., RSD dispatch received several 911 calls
   9 from neighbors who reported noises, yelling and other actions by an unarmed man with
  10 a bloody head wound. The dispatcher wrote on the dispatch log sent to the deputies’
  11 car computer terminals that the person sounded incoherent and appeared
  12 psychologically disturbed. According to the callers, the person started out in an
  13 apartment but moved into the common area of the apartment complex. He was
  14 reportedly wearing pajama pants with no shirt, and was bleeding from the head. From
  15 the outset, this man, Kevin, presented a health issue. There was no crime reported.
  16         15.    Shortly after 2:30 p.m., RSD deputies Keeney and Gomez arrived
  17 separately at the apartment complex. They parked in different areas, and approached
  18 the scene from different directions. Deputy Keeney was not wearing a camera, but
  19 Deputy Gomez activated her body-worn camera, which captured video that provides a
  20 record of events.
  21         16.    Deputy Keeney found Kevin covered in blood from the head wounds,
  22 sitting on concrete with his back against a wall in a common-area alcove. Kevin was not
  23 wearing a shirt and was obviously not armed. Kevin was highly agitated and incoherent,
  24 repeating “Here, here, here,” “Please, please, please,” and making other sounds. Both
  25 deputies could see that Kevin was irrational and needed immediate medical attention.
  26 There was no apparent crime, but Kevin needed to be medically evaluated and, perhaps,
  27 involuntarily committed to an appropriate mental health facility pursuant to Cal. Welf.
  28 & Inst. Code § 5150. Neither deputy called for medical or mental assistance, however.

                                                  -4-
Case 5:19-cv-02083-JGB-SHK Document 34 Filed 07/17/20 Page 5 of 13 Page ID #:284



   1         17.    Without warning, Kevin jumped to his feet and ran at Deputy Keeney,
   2 stopping abruptly with his hands at his side a few feet from the deputy. He yelled,
   3 “Wait, wait, wait,” then advanced slowly. As Deputy Keeney backed up, Deputy
   4 Gomez fired her Taser Model X-2, both darts striking Kevin on his right side, making
   5 good contact. The Taser worked as intended. Kevin stiffened immediately and fell
   6 forward into a dirt planter area while screaming in pain.
   7         18.    After the audible five-second Taser cycle ended, Deputy Keeney moved in
   8 to handcuff Kevin, who was squirming in the dirt, yelling, “No, no, no,” among other
   9 things. Deputy Keeney backed away. Kevin sat up and said, “Ok, I”m here.” Deputy
  10 Keeney appropriately attempted to engage Kevin and de-escalate by saying, “Relax,
  11 buddy.” Deputy Gomez, who should have just stayed quiet, however, began threatening
  12 to tase Kevin again, and yelled commands at him. She commanded Kevin to lie down,
  13 which he did, on his back, but when she commanded him to roll over onto his
  14 stomach, he jumped to his feet, facing Deputy Keeney.
  15         19.    Deputy Gomez activated the Taser a second time. (She did not need to
  16 fire darts again because the two darts from the first discharge were still embedded in
  17 Kevin’s flesh.) Kevin again stiffened and fell forward, this time landing in a different
  18 dirt planter area. Deputy Keeney moved in and knelt on Kevin’s left side while grabbing
  19 his left arm and bending it behind his back for cuffing. Deputy Gomez dropped or
  20 holstered the Taser and retrieved Kevin’s right arm from underneath him with little
  21 difficulty, putting it behind his back. With Deputy Keeney’s assistance, Deputy Gomez
  22 quickly handcuffed both wrists, securing Kevin so that he no longer posed a risk to the
  23 deputies, himself or anyone else. The deputies knew that Kevin was in a medical crisis.
  24 As soon as the handcuffs were closed, Deputy Gomez radioed for an ambulance. At
  25 that point the deputies were required to take their weight off Kevin’s back and put him
  26 into a recovery position, either sitting up or on his side. Instead, they held Kevin down
  27 on his chest, asphyxiating him.
  28

                                                  -5-
Case 5:19-cv-02083-JGB-SHK Document 34 Filed 07/17/20 Page 6 of 13 Page ID #:285



   1         20.    As the deputies chatted, they held Kevin down on his chest, his legs
   2 flailing with increasing weakness as he struggled to breathe and stay alive. At one point,
   3 Kevin tried to roll himself onto his left side, putting himself in a recovery position so
   4 that he could breathe and live, but Deputy Keeney rolled him back on his chest and
   5 held him down.
   6         21.    The deputies continued to chat as they asphyxiated Kevin. Two-and-a-half
   7 minutes after cuffing, well after Kevin stopped showing any sign of life. Deputy Keeney
   8 finally took his knee off Kevin’s back. With both deputies still holding him down,
   9 Deputy Gomez made the first attempt to check Kevin’s condition three minutes after
  10 cuffing, asking: “Hey buddy, can you tell us your name?” On the video, the deputies
  11 appear unconcerned that Kevin was unresponsive. The deputies continued to hold him
  12 down on his chest. After another one minute and 45 seconds the deputies rolled Kevin
  13 over. He was obviously in full cardiac and respiratory arrest. His eyes were open and his
  14 pupils fixed and dilated. He was not breathing. Kevin had been on his chest, held down,
  15 for almost five minutes after handcuffing.
  16         22.    The deputies did not initiate CPR. In fact, they did not even remove the
  17 handcuffs. Deputy Gomez thought she felt a pulse, but that was just her own pulse
  18 from pressing down on his neck.
  19         23.    AMR paramedics arrived about 2:45 p.m. They found Kevin handcuffed
  20 and in cardiac arrest, with no pulse or respiration. His skin was ashen and cool. The
  21 paramedics, later joined by firefighters, were able to resuscitate Kevin, but after too
  22 much cardiac downtime. Kevin sustained massive anoxic brain injury and was declared
  23 brain dead the next day. He was kept alive, however, so that his organs could be
  24 harvested and transplanted so that others might live.
  25                      POLICY AND PRACTICE ALLEGATIONS
  26         24.    Plaintiff is informed and believes, and on that basis alleges, that the
  27 County and RSD, and their decision makers, including but not limited to Sheriff Chad
  28 Bianco, with deliberate indifference, gross negligence, and reckless disregard to the

                                                   -6-
Case 5:19-cv-02083-JGB-SHK Document 34 Filed 07/17/20 Page 7 of 13 Page ID #:286



   1 safety, security, and constitutional and statutory rights of Decedent and all persons
   2 similarly situated, maintained, enforced, tolerated, permitted, acquiesced in, and applied
   3 policies, practices, customs and usages of, among other things,
   4         (a)    Allowing employees to subject people to unreasonable uses of force
   5         against their persons when they are impaired and agitated, presenting with a
   6         health emergency rather than a law enforcement problem.
   7         (b)    Failing to adequately train, supervise and control employees in the proper
   8         tactics to safely contain and secure persons who are in an agitated, irrational or
   9         delusional state using de-escalation tactics, including having one deputy be
  10         responsible for calming the subject and all communication.
  11         (c)    Failing to provide mobile mental health teams, and to adequately train,
  12         supervise and control employees in the proper use of medical and mental health
  13         resources, as well as deputy backup, to assist with persons who are in an agitated,
  14         irrational or delusional state.
  15         (d)    Failing to adequately train, supervise and control employees in the use of
  16         taser shocks in combination with prone restraints, including but not limited to
  17         the risk of compression asphyxia from multiple taser shocks followed by
  18         prolonged prone restraints to take into custody persons such as Decedent, who
  19         are impaired and agitated, but not engaged in criminal activity, and who may have
  20         pre-existing medical and psychiatric conditions, or drug intoxication, which make
  21         such tactics particularly dangerous.
  22         (e)    Failing to adequately train, supervise and control employees that impaired
  23         or agitated persons may have difficulty with certain social interactions, including
  24         interactions with law enforcement officers, including but not limited to difficulty
  25         understanding and following commands and directions.
  26         (f)    Failing to adequately train, supervise and control employees that they
  27         should not take agitated or impaired persons into custody without taking into
  28         account and making proper accommodations for their current physical and

                                                    -7-
Case 5:19-cv-02083-JGB-SHK Document 34 Filed 07/17/20 Page 8 of 13 Page ID #:287



   1         mental condition and the related behavioral problems.
   2         (g)    Failing to adequately train, supervise and control employees that they
   3         should not use tasers and other potentially lethal, or excruciatingly painful,
   4         weapons to control agitated or impaired persons without regard for the health
   5         consequences.
   6         (h)    Failing to adequately train, supervise and control employees that chest
   7         compressions and other aggressive prone restraints impair breathing and can
   8         have catastrophic consequences, particularly when used on a person who is
   9         impaired or agitated, or who has been subjected to Taser current.
  10         (i)    Failing to adequately train, supervise and control employees to monitor
  11         the respirations and pulse of agitated and impaired persons during an arrest, to
  12         place them in a recognized recovery position at the earliest opportunity, and to
  13         initiate CPR and other first aid as necessary.
  14         (j)    Failing to compel employees to take their training into account, including
  15         the principles outlined in subparagraphs (b) through (i), above, and to follow that
  16         training when dealing with an impaired or agitated person.
  17         (k)    Failing to adequately investigate and, when appropriate, discipline or
  18         retrain deputies involved in misconduct.
  19         (l)    Condoning and encouraging deputies in the belief that they can violate the
  20         rights of persons such as Decedent with impunity, and that such conduct will not
  21         adversely affect their opportunities for promotion and other employment
  22         benefits.
  23         (m)    Failing to analyze critical incidents such as this one and take appropriate
  24         corrective action to prevent recurrences.
  25 The foregoing list is illustrative and not exhaustive.
  26         25.    Plaintiff is informed and believes, and thereon alleges, that the County and
  27 RSD, and their respective decision makers, including but not limited to Sheriff-Coroner
  28 Chad Bianco, ordered, authorized, acquiesced in, tolerated, permitted or maintained

                                                   -8-
Case 5:19-cv-02083-JGB-SHK Document 34 Filed 07/17/20 Page 9 of 13 Page ID #:288



   1 custom and usages permitting the other defendants herein to engage in the unlawful
   2 and unconstitutional actions, policies, practices, and customs or usages set forth in the
   3 foregoing paragraph and its subparagraphs. Defendants’ conduct as alleged herein
   4 constitutes a pattern of constitutional violations based either on a deliberate plan by
   5 defendants or on defendants’ deliberate indifference, gross negligence, or reckless
   6 disregard to the safety, security, and rights of Decedent.
   7                                          DAMAGES
   8         26.    Plaintiff in her individual capacity as Decedent’s sole heir sustained
   9 wrongful death damages in an amount in accordance with proof.
  10         27.    Plaintiff in her various capacities, has incurred medical, burial and other
  11 related expenses as a result of Decedent’s hospitalization and death.
  12         28.    Decedent sustained general damages, including pre-death pain and
  13 suffering, and the loss of enjoyment of his life, in an amount in accordance with proof.
  14         29.    In doing the foregoing wrongful acts, the individual Defendants, and each of
  15 them, acted in reckless and callous disregard for the constitutional rights of Decedent and
  16 Plaintiff. The wrongful acts, and each of them, were willful, oppressive, fraudulent, and
  17 malicious, thus warranting the award of punitive damages against each individual
  18 defendant (but not the entity defendants, which are immune from such damages) in an
  19 amount adequate to punish the wrongdoers and deter future misconduct.
  20                                FIRST CAUSE OF ACTION
  21                                       (42 U.S.C. § 1983)
  22         30.    Defendants Gomez and Keeney, and Does, acting under color of state
  23 law, in their individual capacities, deprived Decedent of rights, privileges, and
  24 immunities secured by the Constitution and laws of the United States, including those
  25 secured by the Fourth and Fourteenth Amendments to the Constitution, by, among
  26 other things, subjecting Decedent to excessive force, including but not limited to,
  27 unnecessarily holding him on his chest after handcuffing, preventing him from
  28 breathing, causing him to asphyxiate and die. Defendants Gomez and Keeney, and

                                                   -9-
Case 5:19-cv-02083-JGB-SHK Document 34 Filed 07/17/20 Page 10 of 13 Page ID #:289



    1 Does, knew that Decedent’s medical condition was serious but treatable, and they
    2 consciously disregarded his need for and access to medical care. They recklessly, with
    3 both objective and subjective deliberate indifference, disregarded Decedent’s serious
    4 medical condition and needs, including failing to move him into a recovery position
    5 after handcuffing, and failing to timely remove his handcuffs and initiate CPR,
    6 proximately causing his severe anoxic brain injury and consequent death.
    7         31.    Defendants County, RSD and Bianco, acting in his individual capacity,
    8 promulgated, tolerated and applied, the policies, practices and usages alleged in
    9 paragraphs 24 and 25, which were a moving force that deprived Decedent of rights,
   10 privileges, and immunities secured by the Fourth Amendment to be free from
   11 unreasonable seizure and the Fourteenth-Amendment right to medical attention, as
   12 alleged in the preceding paragraph.
   13         32.    As a result of Defendants’ excessive force and deliberate indifference for
   14 Decedent’s need for medical care and treatment, as well as the policies, customs,
   15 practices and decisions alleged in paragraphs 24 and 25, Plaintiff and Decedent suffered
   16 damages as alleged above.
   17         33.    Defendants subjected the Decedent to their wrongful conduct, depriving
   18 Decedent of rights described herein, knowingly, maliciously, and with conscious and
   19 reckless disregard for whether the rights and safety of Decedent would be violated by
   20 their acts and/or omissions.
   21         34.    The conduct of the individual Defendants sued in their personal capacities
   22 entitles Plaintiff in her individual and representative capacities to punitive damages and
   23 penalties allowable under 42 U.S.C. § 1983. Plaintiff does not seek punitive damages
   24 against Defendants County and RSD.
   25
   26
   27
   28

                                                  - 10 -
Case 5:19-cv-02083-JGB-SHK Document 34 Filed 07/17/20 Page 11 of 13 Page ID #:290



    1                             SECOND CAUSE OF ACTION
    2                             (Cal. Civil Code § 52.1 - Bane Act)
    3         35.    Plaintiff brings this claim in her capacity as Decedent’s personal
    4 representative, seeking all statutory, compensatory, special and punitive damages
    5 allowable under Cal. Civ. Code § 52.1 that survive Decedent’s death.
    6         36.    By their acts, omissions, customs, and policies, Defendants Gomez and
    7 Keeney, acting in concert, as described above, by way of threat, intimidation, and
    8 coercion, and with the specific intent to deprive Decedent of his rights, and in reckless
    9 disregard for those rights, did deprive Decedent of rights protected under Cal. Civil
   10 Code § 52.1 and the following clearly established rights under the laws and constitutions
   11 of the United States and California:
   12         (a)    Decedent’s right to be free from an unreasonable ongoing seizure and due
   13         process of law, as secured by the Fourth and Fourteenth Amendments to the
   14         United States Constitution and the California Constitution, Article 1, Sections 7
   15         and 13;
   16         (b)    Decedent’s right to be free from deliberate indifference to his serious
   17         medical needs while in custody, as secured by the Fourteenth Amendment to the
   18         United States Constitution and the California Constitution, Article 1, Section 7;
   19         (c)    The right to enjoy and defend life and liberty; acquire, possess, and protect
   20         property; and pursue and obtain safety, happiness, and privacy, as secured by the
   21         California Constitution, Article 1, Section 1; and
   22         (d)    The right to protection from bodily restraint, harm, or personal insult, as
   23         secured by California Civil Code § 43.
   24         37.    Defendants County and RSD are vicariously liable for Bane Act violations
   25 committed by their employees pursuant to Cal. Gov’t Code § 815.2.
   26         38.    As a direct and proximate result of Defendants’ violation of California
   27 Civil Code § 52.1 and of Decedent’s rights under the United States and California
   28 Constitutions and law, Decedent sustained injuries and damages, and is entitled to relief

                                                  - 11 -
Case 5:19-cv-02083-JGB-SHK Document 34 Filed 07/17/20 Page 12 of 13 Page ID #:291



    1 as set forth above, and punitive damages against Defendants Gomez and Keeney,
    2 including all damages and penalties allowed by California Civil Code §§ 52 and 52.1 and
    3 California law, statutory damages, and attorneys’ fees.
    4                               THIRD CAUSE OF ACTION
    5                                      (Assault and Battery)
    6         39.    Plaintiff brings this claim individually pursuant to the California wrongful
    7 death statute, and as the personal representative of Decedent for those damages that
    8 survive.
    9         40.      As alleged above, Defendants Gomez, Keeney and Does assaulted and
   10 battered Decedent, causing his death. As a direct and proximate cause of the
   11 aforementioned acts of defendants, Plaintiff lost Decedent’s love, society and
   12 companionship, and other wrongful death damages in an amount in accordance with
   13 proof. Defendants Gomez and Keeney acted with reckless disregard for Decedent’s
   14 rights, and with malice and oppression such that punitive damages should be awarded
   15 to Plaintiff in her capacity as Decedent’s personal representative. Plaintiff is not seeking
   16 punitive damages against the County or RSD.
   17         41.      Defendants County and RSD are vicariously liable for assault and battery
   18 committed by their employees pursuant to Cal. Gov’t Code § 815.2.
   19                              FOURTH CAUSE OF ACTION
   20                                      (Police Negligence)
   21         42.    Plaintiff brings this claim individually pursuant to the California wrongful
   22 death statute.
   23         43.      As alleged above, Defendants Gomez, Keeney and Does owed Decedent
   24 a duty of due care when restraining him. That duty was breached in that Defendants’
   25 failed to exercise due care in dealing with Decedent, as alleged above, and as a result
   26 asphyxiating him and thereby proximately causing his death. Plaintiff lost Decedent’s
   27 love, society and companionship, and other wrongful death damages in an amount in
   28 accordance with proof.

                                                   - 12 -
Case 5:19-cv-02083-JGB-SHK Document 34 Filed 07/17/20 Page 13 of 13 Page ID #:292



    1        44.    Defendants County and RSD are vicariously liable for the negligence of
    2 their employees pursuant to Cal. Gov’t Code § 815.2.
    3        WHEREFORE, Plaintiff prays for judgment as follows:
    4        On All Causes of Action:
    5        a.     Compensatory general and special damages in accordance with proof;
    6        b.     Costs of suit necessarily incurred herein; and
    7        c.     Such further relief as the Court deems just or proper.
    8        On the First and Second Causes of Action:
    9        d.     Reasonable attorney’s fees and expenses of litigation.
   10        On the First, Second and Third Causes of Action:
   11        e.     Exemplary damages against the Defendants (except the County and RSD)
   12 in an amount sufficient to make an example of those defendants and to deter future
   13 misconduct.
   14        On the Second Cause of Action:
   15        f.     Statutory damages against the Defendants (except the immune entity
   16 defendants, the County and RSD).
   17 Dated: July 14, 2020                     THE LAW OFFICES OF JOHN BURTON
   18
                                                                /s/ John Burton
   19                                                          John Burton
                                                            Attorneys for Plaintiff
   20
   21                             DEMAND FOR JURY TRIAL
   22        Plaintiff hereby demands trial by jury pursuant to Fed. R. Civ. P. 38(b).
   23   Dated: July 14, 2020                 THE LAW OFFICES OF JOHN BURTON
   24
   25                                                              /s/ John Burton
                                                                    John Burton
   26                                                           Attorneys for Plaintiff
   27
   28

                                                 - 13 -
